           IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF COLORADO
                   Judge Daniel D. Domenico

Civil Action No. 19-cv-02179-DDD-NRN

DISH NETWORK, LLC,

      Plaintiff,

v.

ALBERTIS, INC.

      Defendant.
__________________________________________________________________

          ORDER GRANTING DEFAULT JUDGMENT
__________________________________________________________________

      On July 31, 2019, Plaintiff Dish Network, LLC filed this action to
confirm an arbitration award of $92,730.80 it obtained against Defend-
ant Albertis, Inc. (Doc. 1.) Albertis has not participated in this case, and
Dish obtained a Clerk’s entry of default on November 7, 2019. (Doc. 13.)
That same day, Dish filed a motion for default judgment (Doc. 14), to
which Albertis has not responded. For the following reasons, the motion
is GRANTED.

                          LEGAL STANDARD

      A party may not simply sit out the litigation without consequence.
See Cessna Fin. Corp. v. Bielenberg Masonry Contracting, Inc., 715 F.2d
1442, 1444–45 (10th Cir. 1983) (“[A] workable system of justice requires
that litigants not be free to appear at their pleasure. We therefore must
hold parties and their attorneys to a reasonably high standard of dili-
gence in observing the courts’ rules of procedure. The threat of judgment
by default serves as an incentive to meet this standard.”).
         “Even after default, however, it remains for the court to consider
whether the unchallenged facts constitute a legitimate cause of action,
since a party in default does not admit mere conclusions of law.” 10A
Wright et al., Fed. Prac. & Proc. § 2688, at 63. Additionally, a court need
not accept conclusory allegations. Moffett v. Halliburton Energy Servs.,
Inc., 291 F.3d 1227, 1232 (10th Cir. 2002). Although “[s]pecific facts are
not necessary” in order to state a claim, Erickson v. Pardus, 551 U.S. 89,
93 (2007) (per curiam) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.
544, 555 (2007)), the well-pleaded facts must “permit the court to infer
more than the mere possibility of misconduct.” Ashcroft v. Iqbal, 556
U.S. 662, 679 (2009) (internal quotation marks and alteration marks
omitted). A party is not entitled to a default judgment as of right. Ra-
ther, the entry of a default judgment is entrusted to the sound judicial
discretion of the court. Tripodi v. Welch, 810 F.3d 761, 764 (10th Cir.
2016).

         Following a clerk’s entry of default, courts follow two steps before
granting default judgment. First, a court must ensure it has subject mat-
ter and personal jurisdiction. Williams v. Life Sav. & Loan, 802 F.2d
1200, 1203 (10th Cir. 1986); Marcus Food Co. v. DiPanfilo, 671 F.3d
1159, 1166 (10th Cir. 2011) (default judgment against defendant over
whom court has no personal jurisdiction is void). Second, courts consider
whether the well-pleaded allegations of fact—which are admitted by a
defendant upon default—support a judgment on the claims against the
defaulting defendant. See Tripodi, 810 F.3d at 764.

         Where the complaint states an adequate legal basis for relief
against a party in default, default judgment may be appropriate. Mrs.
Condies Salad Co. v. Colorado Blue Ribbon Foods, LLC, 858 F. Supp. 2d
1212, 1218 (D. Colo. 2012). The Court also accepts as undisputed any



                                     -2-
facts set forth by the moving party in affidavits and exhibits. Purzel
Video GmbH v. Biby, 13 F. Supp. 3d 1127, 1135 (D. Colo. 2014).

                            BACKGROUND

      The well-pleaded allegations of fact, as supported by Dish’s fil-
ings, establish the following.1 The parties entered into a contract pursu-
ant to which Albertis would become authorized, on a non-exclusive ba-
sis, to promote and solicit orders for Dish’s services. (See generally Doc.
1-2.) Dish initiated the underlying arbitration action against Albertis
based upon alleged violations of that contract (the “Retailer Agree-
ment”), including the fraudulent submission of false and misleading in-
formation to Dish for the purpose of making current or former Dish cus-
tomers appear as if they were “new” customers so Albertis would qualify
for certain incentive payments. On or about December 19, 2018, the
JAMS Resolution Center formally appointed the Honorable James S.
Miller (the “Arbitrator”) to adjudicate the arbitration action between
Dish and Albertis. On February 26, 2019, the Arbitrator entered a “Final
Award” against Albertis, in favor of Dish, for $92,730.80.

      On July 31, 2019, Dish filed this action to confirm that arbitration
award. On October 9, the application and supporting documents were
served on Carlos Alberti, the registered agent for Albertis. On October
28, Dish filed the executed proof of service. Albertis never made any ap-
pearance in this action. On November 7, at Dish’s request, the Clerk
entered default against Alebertis. That day, Dish filed the motion before


1      Dish has filed the arbitration award of $92,730.80 (Doc. 14-1), the
summons and proof of service of this action on Albertis (Doc. 14-2), the
notice of electronic filing of the Clerk’s entry of default (Doc. 14-3), the
registry of corporations and entities entry for Albertis (Doc. 14-4), the
declaration of Richard R. Olsen (14-5), and a proposed order for the
Court (Doc. 14-6).

                                   -3-
the Court, which was served by mail to Albertis’s registered agent at two
addresses.

                               ANALYSIS

      The Court is satisfied that it has subject matter jurisdiction over
this matter pursuant to 28 U.S.C. § 1332(a)(1). Dish is a Colorado lim-
ited liability company whose sole member is DISH DBS Corporation, a
Colorado corporation with a principle place of business located in Eng-
lewood, Colorado. Albertis is a corporation established under the laws of
Puerto Rico with a principal place of business in Fajardo, Puerto Rico.
(See Doc. 1, at 1–2.) The amount in controversy, $92,730.80, exceeds
$75,000. Venue is proper under 9 U.S.C. § 9, because the governing ar-
bitration agreement does not specify a federal court in which an action
to enforce the underlying arbitration award should be filed, and this is
the U.S. Court in and for the judicial district in which the underlying
arbitration was filed and the final award was made. The Retailer Agree-
ment also required any arbitration between the parties to be conducted
in the City and County of Denver, Colorado. (See Doc. 1-2, at 3.)

      The Court also has personal jurisdiction over Albertis, which en-
tered into a contract with a Colorado company and—having entered into
an agreement governed by Colorado law and with an arbitration provi-
sion requiring arbitration in Colorado—should have reasonably antici-
pated being haled into court in this state. See, e.g., AST Sports Sci., Inc.
v. CLF Distribution Ltd., 514 F.3d 1054, 1057 (10th Cir. 2008). The
Court is also empowered to confirm an arbitration award entered in this
state. 9 U.S.C. § 9.

      There is also adequate legal basis for relief. The parties agreed to
arbitrate any dispute in Denver, Colorado. Dish obtained an award of
$92,730.80. Dish timely filed this action within one year of obtaining

                                   -4-
that award. Finally, the award has not been vacated, modified, or cor-
rected as prescribed in Sections 10 and 11 of the Federal Arbitration Act.
See 9 U.S.C. § 9. To date, Albertis has failed to satisfy that award.

                            CONCLUSION

      It is therefore ORDERED that the motion (Doc. 14) is
GRANTED. The arbitration award issued in favor of Dish by the JAMS
Resolution Center on February 26, 2019, in the matter styled, DISH
Network L.L.C. v. Albertis, Inc., d/b/a Boom Digital Satellite TV, Case
No. 21516, is hereby CONFIRMED. Judgment shall enter in favor of
Dish against Albertis for the sum amount of $92,730.80—an amount
comprised of actual damages, administrative expenses and costs, and
reasonable attorneys’ fees as set forth in the arbitration award.



      Dated: December 11, 2019.          BY THE COURT:



                                         _______________________
                                         Daniel D. Domenico
                                         United States District Judge




                                   -5-
